DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16, 19, and 20 objected to because of the following informalities:
Regarding claim 16, the limitation, “a first layer comprising at least one trench…, at least one channel… or both…” should read as “a first layer comprising either: at least one trench…, at least one channel… or both…” in light of applicant’s structuring of the remainder of claim 16.
Regarding claim 19, the limitation “the mattress assembly of claim 201…” should read as “the mattress assembly of claim [[201]] 16…”.
Regarding claim 20, the limitation “wherein the first layer comprises at least:…” should read “wherein the first layer comprises [[at least]] either:…” as applicant is clearly giving a choice to A, B, or C, where C is (A and B), there would just be redundancy if ‘at least B and C’ were chosen as C already considers B for instance, whereas “either B or C” is a clear choice.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Boyd et al. (U.S. Pub. No. 20150015402); hereafter "Boyd".
Regarding claim 1, Boyd discloses (FIGS. 1) a mattress, comprising: a first layer (22; FIG. 1) comprising at least one trench (26/30; FIG. 1) extending laterally from a first side of the layer to an opposite side of the layer (as illustrated in FIG. 1); a plurality of support members (32; FIG. 1) disposed in each trench (as illustrated inside 26 alongside 30 as illustrated in FIG. 1); and a second layer (36; FIG. 1) disposed over at least the at least one trench (as illustrated in FIG. 1).
Regarding claim 2, Boyd discloses (FIGS.1) the mattress of claim 1, wherein the second layer is disposed over substantially the entirety of the first layer (As illustrated in FIG. 1).
Regarding claim 3, Boyd discloses (FIGS. 1/9, paragraph 0042) the mattress of claim 1, further comprising: a comfort layer (72; FIG. 9; paragraph 0042) disposed above the second layer. As explained in paragraph 0042: “A comfort layer 72, … in addition to the foam layer 36, can be provided, sized the same as the mattress”. Where it is understood that the embodiment of FIG. 1 is inserted in the embodiment of FIG. 9 for Boyd as paragraph 0042 makes apparent through “As shown in FIG. 9, a mattress according to the principles of the invention, such as mattress 20” alongside noting both a comfort layer 72 (demonstrated in FIG. 9) and the second layer 36 (demonstrated in FIG. 1).
Regarding claim 4, Boyd discloses the mattress of claim 1, wherein the second layer comprises a foam (paragraph 0031: “foam sheet 36”).
Regarding claim 6, Boyd discloses the mattress of claim 1, wherein the first layer comprises a non-viscoelastic foam (paragraph 0032: “The foam body 22 preferably comprises polyurethane foam”, where polyurethane foam is a known non-viscoelastic foam).
Regarding claim 7, Boyd discloses (FIGS. 1 and 9) the mattress of claim 1, wherein at least one support member is a tubular foam spring. Where in paragraph 0028 Boyd clarifies that the plurality of support members “cells 32 can contain…foam… suitable foams can have a wide range of properties, and 
Regarding claim 8, Boyd discloses the mattress of claim 1, wherein the first layer comprises at least: a first zone having one or more trenches at a first trench density, and a first density of support members in each trench; and a second zone having one or more trenches at a second trench density, and a second density of support members in each trench; wherein the first trench density differs from the second trench density, the first density of support members differs from the second density of support members, or both.
Notably, Boyd discloses in paragraph 0034 that “slits 26 are equally spaced to divide the top surface 24 of the body into slats 28 of equal size, although in some embodiments the slits could be unequally spaced to divide the top surface of the mattress into slats of unequal size”. Notably, slats of unequal size would produce a mattress of at least a first half and a second half where the unevenness would propagate differing trench and channel densities therebetween, where a total of 7 slits (as preferred by Boyd; paragraph 0034: “In the preferred embodiment there are seven slits”) would result in an uneven split in any condition of unequal spacing. So Boyd at a minimum discloses trench densities between the first and second halves of the bed differing.
Regarding claim 9, Boyd discloses (FIGS. 1 and 9) a mattress (20, as illustrated in FIG. 1 and 9), comprising a first layer (22; FIG. 1) comprising at least one channel (30/26; FIG. 1) extending laterally from a first side of the layer to an opposite side of the layer (as illustrated in FIG. 1); a plurality of support members (32; FIG. 1) disposed in each channel (as illustrated inside 30 alongside 26 as illustrated in FIG. 1); and a second layer (36; FIG. 1/60; FIG. 9) encompassing the first layer. Where notably, elements 36 and 60 define an envelope that completely surrounds the first layer, where paragraph 0042 further clarifies “As shown in FIG. 9, a mattress according to the principles of the 
Regarding claim 10, Boyd discloses (FIGS. 9) the mattress of claim 9, further comprising: a comfort layer (72; FIG. 9) disposed above the second layer (paragraph 0042: “the comfort layer 72 is sized to overly both the mattress and the tray 60”).
Regarding claim 11, Boyd discloses the mattress of claim 9, wherein the second layer comprises a foam (paragraphs 0031: “foam sheet 36”; paragraph 0042: “tray 60 can be made of a foam”).
Regarding claim 13, Boyd discloses the mattress of claim 9, wherein the first layer comprises a non-viscoelastic foam (paragraph 0032: “The foam body 22 preferably comprises polyurethane foam”, where polyurethane foam is a known non-viscoelastic foam).
Regarding claim 14, Boyd discloses the mattress of claim 9, wherein at least one support member is a tubular foam spring. Where in paragraph 0028 Boyd clarifies that the plurality of support members “cells 32 can contain…foam… suitable foams can have a wide range of properties, and can include polyurethane foams, latex foams, and viscoelastic foams (so-called "memory foams"), of various densities and IFD”
Regarding claim 15, Boyd discloses the mattress of claim 9, wherein the first layer comprises at least: a first zone having one or more channels at a first channel density, and a first density of support members in each channel; and a second zone having one or more channels at a second channel density, and a second density of support members in each channel; wherein the first channel density differs from the second channel density, the first density of support members differs from the second density of support members, or both.
Notably, Boyd discloses in paragraph 0034 that “slits 26 are equally spaced to divide the top surface 24 of the body into slats 28 of equal size, although in some embodiments the slits could be unequally spaced to divide the top surface of the mattress into slats of unequal size”. Notably, slats of 
Regarding claim 16, Boyd discloses (FIGS. 1 and 9) a mattress assembly, comprising: a mattress (20; FIGS. 1 and 9), comprising: a first layer (22; FIG. 1/9) comprising {either:} at least one trench (26; FIGS. 1/9) extending laterally from a first side of the layer to an opposite side of the layer (as illustrated in FIGS. 1 and 9), at least one channel (30; FIG. 1/9) extending laterally from a first side of the layer to an opposite side of the layer (as illustrated in FIGS. 1 and 9), or both at least one trench (26) and at least one channel (30; as illustrated in FIGS. 1 and ); a plurality of support members (32/34; FIG. 1 and 9) disposed in each trench or each channel (as illustrated in FIGS. 1 and 9); and a second layer (36; FIG. 1, noted as included in FIG. 9 in paragraph 0042) disposed over at least the at least one trench (as illustrated in FIGS. 1 and 9); and a mattress foundation (60; FIG. 9) disposed under the mattress (as illustrated in FIG. 9).
Regarding claim 17, Boyd discloses (FIGS. 1) the mattress assembly of claim 16, wherein the second layer is disposed over substantially the entirety of the first layer (as illustrated in FIG. 1).
Regarding claim 18, Boyd discloses (FIGS. 9) the mattress assembly of claim 16, further comprising: a comfort layer (72; FIG. 9) disposed above the second layer (paragraph 0042: “the comfort layer 72 is sized to overly both the mattress and the tray 60”).
Regarding claim 20, Boyd discloses the mattress assembly of claim 16, wherein the first layer comprises at least: (A) a first zone having one or more trenches at a first trench density, and a first density of support members in each trench; and a second zone having one or more trenches at a second trench density, and a second density of support members in each trench; wherein the first trench 
Notably, Boyd discloses in paragraph 0034 that “slits 26 are equally spaced to divide the top surface 24 of the body into slats 28 of equal size, although in some embodiments the slits could be unequally spaced to divide the top surface of the mattress into slats of unequal size”. Notably, slats of unequal size would produce a mattress of at least a first half and a second half where the unevenness would propagate differing trench and channel densities therebetween, where a total of 7 slits (as preferred by Boyd; paragraph 0034: “In the preferred embodiment there are seven slits”) would result in an uneven split in any condition of unequal spacing. So Boyd at a minimum discloses trench densities between the first and second halves of the bed differing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of itself and Arendoski et al. (U.S. Pub. No. 20150305515); hereafter “Arendoski”, with Arendoski used as a teaching reference.
Regarding claims 5, 12, and 19 altogether, Boyd discloses the respective mattress of claims 4, 11, and 16, wherein the foam of the second layer (36; FIG. 1) is {an arbitrary} foam.
However, Boyd does not explicitly disclose wherein the second layer is produced particularly of a viscoelastic foam.
Boyd discloses the claimed invention except for the second layer comprising particularly a viscoelastic foam.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to produce the second layer comprising particularly a viscoelastic foam, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Where the results would have been predictable as Arendoski provides that “In many mattresses, viscoelastic material is used, providing the mattress with an increased ability to conform to a user and to distribute the weight or other load of the user” establishing that the material of viscoelastic foam is known to the art of bedding, and further wherein Arendoski teaches” a mattress including a first layer of viscoelastic foam having an upper surface and a layer of non-viscoelastic foam supporting the first layer” analogous to Boyd that uses polyurethane (a non-viscoelastic layer) for its supporting layer beneath the arbitrary foam sheet second layer 36 (first layer in Arendoski). Where there is a lack of criticality to the particular material claimed by applicant as applicant only discloses in paragraph 0036 of the specification that “the second layer may comprise a foam, such as a visco-elastic foam”, or an otherwise embodiment of an invention. 
For the sake of conciseness, the rejection immediately above is applicable to all claims 5, 12, and 19 as the subject matter therein; the mattress of claims 1, 11, and 16; alongside the second layer being .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning pluralities of support members in both lateral and normal configurations/orientations, varying densities of channels/trenches and distributions thereof, assorted parameters and/or qualities and materials of combinate bedding assemblies, and bed frame and other foundational assemblies known conventional to the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/LUKE HALL/Examiner, Art Unit 3673      
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        9/28/2021